Citation Nr: 1739599	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-01 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertensive heart disease for the purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1953 to June 1955 and from August 1955 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In accordance with his January 2013 substantive appeal, the Veteran was scheduled for a hearing before a Veterans Law Judge in April 2017; however, prior to such hearing, he withdrew his pending appeal and his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for hypertensive heart disease for the purposes of entitlement to retroactive benefits have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in March 2017, the AOJ sent the Veteran a letter concerning his requested hearing.  In April 2017, the Veteran submitted a response requesting that all issues on appeal be dropped.  The Veteran's response was signed and dated.  The Board finds that this statement is clear and unambiguous.

As such, the Veteran has withdrawn his appeal, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


